Citation Nr: 0518535	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  95-16 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased rating for disability of the 
left knee, currently rated 40 percent disabling.  

2.  Entitlement to a higher initial rating for the 
postoperative residuals of a fracture of the left femur, 
rated 20 percent disabling from August 1, 1997, and 
30 percent disabling from July 24, 2000.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from November 1942 to 
February 1946.  He was born in January 1920 and is currently 
85 years old.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1995 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, concerning the rating for the service-
connected left knee disability.  The appellant testified at a 
hearing held at the RO in June 1995, and a transcript of that 
hearing is of record.  

By rating action dated in April 1998, secondary service 
connection for the postoperative residuals of a fracture of 
the left femur was granted, with a 20 percent rating (as 
amended) assigned from August 1, 1997, after the expiration 
of a temporary total rating (TTR) pursuant to 38 C.F.R. 
§ 4.30.  An appeal has also been perfected from this rating 
determination.  Further consideration of a TTR was deferred 
by the RO in April 1999 pending receipt of additional 
evidence requested but not received from the appellant.  If 
the appellant wishes to pursue this matter, he should notify 
the RO in writing and submit the information requested by the 
RO in its letter of April 30, 1999.  

This case was last before the Board in October 2003, when it 
was remanded for further development, which has now been 
completed to the extent possible.  In June 2005, the Board 
granted the appellant's motion to advance his appeal on the 
Board's docket due to his age.  

The ratings currently assigned in this decision for the 
service-connected left leg disability meet the requirements 
of 38 C.F.R. § 4.16 for consideration of a total rating based 
upon individual unemployability (TDIU).  Since this matter 
does not appear to have been adjudicated by the RO, it is 
referred to the RO for further development or other action 
deemed appropriate.  


FINDINGS OF FACT

1.  Since the date of claim on November 17, 1994, traumatic 
arthritis of the left knee has been manifested by a 
limitation of extension to no more than 30 degrees, with a 
slight degree of instability also present.  

2.  The postoperative residuals of a fracture of the left 
femur are manifested by malunion with a marked degree of left 
hip disability; there is no evidence of thigh flexion limited 
to 10 degrees, a fracture of the surgical neck with false 
joint, a flail joint, ankylosis of the hip joint, or of a 
fracture of the shaft or anatomical neck with nonunion.  .  


CONCLUSIONS OF LAW

1.  The requirements for a 40 percent rating, but no more, 
for traumatic arthritis of the left knee have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, 
Diagnostic Code 5261 (1994-2004).  

2.  The requirements for a separate 10 percent rating, but no 
more, for instability of the left knee have been met 
throughout the period of this claim.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.14, 4.71a, Diagnostic 
Code 5257 (1994-2004).  

3.  Effective from August 1, 1997, to the present, the 
residuals of a subtrochanteric fracture of the left femur 
have been 30 percent, but no more, disabling.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, Diagnostic Code 
5255 (1997-2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claims, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence on 
his behalf, and the evidence that the appellant should submit 
if he did not desire the RO to obtain the evidence on his 
behalf.  See, e.g., the letters addressed to the appellant by 
the RO dated April 30, 1999, March 6 & 7, 2001, February 27 
and November 16, 2004.  In these letters, the RO informed the 
appellant of the current status of his claims and of the 
evidence already of record in support of those claims, and of 
what the evidence must show in order to support the claims.  
The appellant was also asked to inform the RO of any 
additional evidence which he thought would support his 
claims, so that the RO could attempt to obtain this 
additional evidence for him.  Moreover, since the veteran was 
informed of the evidence that would be pertinent to his 
claims and requested to submit such evidence or provide the 
information necessary to enable the RO to obtain such 
evidence, the Board believes that the veteran was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Moreover, the appellant has been accorded several VA 
examinations in connection with the current claims, and 
relevant VA and private medical records have also been 
obtained.  By letter dated April 30, 1999, the appellant was 
requested to identify any sources for additional medical 
evidence pertaining to treatment for his left femur fracture 
after June 1997; he did not respond to this request.  Neither 
the appellant nor his representative has identified any 
additional evidence which could be obtained to substantiate 
the present claims, and the Board is also unaware of any such 
outstanding evidence.  The appellant indicated in March 2004 
that he had no additional evidence to submit in support of 
his claims.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the present case, the relevant issues were initially 
adjudicated by the RO in January 1995 and April 1998, long 
before the enactment of the VCAA in November 2000.  
Subsequently, extensive notification and evidentiary 
development were accomplished in accordance with the VCAA, 
and the claims were last adjudicated in March 2005 after the 
final VCAA letter was issued in November 2004 without a 
positive response from the appellant or his representative.  
There is no indication or reason to believe that that the 
ultimate decision of the RO on the merits of these claims 
would have been different had initial adjudication been 
preceded by complete VCAA notification and development.  In 
sum, the Board is satisfied that the RO properly processed 
the claims following compliance with the notice requirements 
of the VCAA and the implementing regulations and Pelegrini.  
Any remaining procedural errors would constitute harmless 
error.  Therefore, in the Board's opinion, there is no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Factual Background

Service connection for traumatic arthritis of the left knee 
was granted by rating action dated in February 1946.  This 
disability was rated 20 percent disabling from February 1946; 
and 30 percent disabling from July 1970.  The present claim 
seeking an increased rating was received by VA on 
November 17, 1994.  A 40 percent disability rating was 
subsequently assigned for the service-connected traumatic 
arthritis of the left knee, effective from the date of claim, 
November 17, 1994.  An appeal has been perfected from this 
decision.  

On a VA examination of the appellant in December 1994, he 
indicated that he had retired three years previously after 
working for the same employer for about 40 years.  There was 
an obvious deformity of the left leg, but the appellant was 
not using any assistive device to walk.  Physical examination 
disclosed a left knee valgus deformity of 5 degrees when 
compared to the right.  On range of motion testing of the 
left knee, the appellant was at +3 degrees with full 
extension; flexion was limited to 115 degrees; and some 
crepitus was noted throughout this range of motion.  No 
McMurray sign could be elicited, and the Lachman sign was 
negative.  There was some ligamentous laxity of the lateral 
collateral ligament, and possibly of the anterior cruciate 
ligament as well.  There was minimal effusion into the left 
knee joint, and some discomfort on the medial joint line was 
produced by palpation of the joint line.  X-ray studies 
disclosed advanced degenerative joint disease (arthritis) of 
the left knee, which was also the diagnosis reported on this 
examination.  

The appellant testified at a hearing held at the RO in June 
1995 that he currently wore a brace on his left knee which 
had been prescribed for him by VA.  He said that he had worn 
a knee brace almost every day for 30 years, and he was also 
currently taking Tylenol three times per day for pain in his 
left knee, which was often swollen.  He also testified that 
he had fallen at home several times in the morning before he 
could put on the knee brace.  He also used a cane to help him 
walk.  He related that he had once taken physical therapy for 
his left knee at a VA facility, but had then been told that 
he could just as well do the prescribed exercises at home.  

On a VA examination in September 1996, the appellant had an 
elastic double-upright metal knee brace in place and also 
used a cane for ambulation, which he accomplished with his 
left knee bent.  There was an obvious osteositic 
proliferation of bone and a 5 degree varus deformity.  The 
left knee lacked 20 degrees of passive extension and 
40 degrees of active extension: both active and passive 
flexion were 115 degrees.  There was crepitus with the range 
of motion, but there was good ligamentous stability at this 
time.  There was a quadriceps atrophy of 1.5 centimeters 
compared to the right.  X-ray films showed degenerative joint 
disease of the left knee with a varus deformity.  The 
diagnosis was severe post-traumatic arthritis of the left 
knee.  The examiner commented that, ideally, a total knee 
replacement should be done.  However, according to his 
medical records, the appellant was not a surgical candidate 
because he was already on blood thinner (Coumadin) therapy 
because of an aortic valve replacement.  

The appellant was seen by a private orthopedist in January 
1997.  Examination disclosed a genu varum deformity of about 
20 degrees.  The left knee extension was limited to -
30 degrees, and flexion was to 90 degrees, accompanied by 
significant crepitus.  The examining physician commented that 
the 30 degree extension deformity corresponded to a 
40 percent rating under 38 C.F.R. § 4.71a.  There was 
tenderness diffusely around the left knee, but no gross 
neurologic deficits.  X-ray films disclosed tricompartmental 
arthritis.  The clinical impression was of post-traumatic 
arthritis of the left knee with flexion contracture of 
30 degrees.  

On a subsequent VA examination of the appellant in March 1997 
(as revised in July 1997), the left knee was larger than the 
right, with no active effusion present.  The left knee lacked 
about 5 degrees of full extension compared to full flexion.  
There was some crepitus noted during this maneuver, but no 
ligamentous instability was found at this time.  However, the 
appellant reported that he had to wear a knee brace in order 
to maintain some stability in the left knee, and some medial 
lateral laxity (but not very great) was reported by the 
examiner.  There was no evidence of patellofemoral syndrome, 
but about 5 degrees of valgus deformity was present.  

Following a fall reportedly caused by the left knee giving 
out, the appellant was hospitalized at a private facility in 
June 1997, where he underwent a closed reduction and internal 
fixation of a subtrochanteric fracture of the left hip.  The 
postoperative course was unremarkable, and service connection 
was granted for the residuals of a fracture of the left 
femur, effective from June 7, 1997.  A temporary total rating 
under 38 C.F.R. § 4.30 was granted through July 31, 1997, 
after which a 20 percent schedular rating was eventually 
assigned for this disability.  

On a VA examination in May 1998, the appellant complained of 
constant pain and weakness in both the spine and left knee 
for which he took Tylenol.  He used a walkerette for 
ambulation since the hip fracture, no longer trusting the 
cane which he previously used.  Physical examination revealed 
one-inch atrophy of the left quadriceps eight inches above 
the tibial tubercle.  The left knee was warm and mildly 
swollen; there was mild intra-articular effusion.  The 
appellant wore a double-hinged upright knee brace with no 
patellar cut-out.  Extension of the left knee was 20 degrees 
short of full extension; from that position, he could flex 
the left knee to 110 degrees.  A 15-degree varus deformity 
was noted, as well.  There was joint line tenderness on both 
the medial and lateral sides of the left knee.  There was no 
laxity of either the medial or lateral collateral ligament.  
The reported diagnosis on this examination was internal 
derangement of the left knee with degenerative arthritic 
disease.  

Both the left hip and knee were later examined by VA in 
October 1998.  The appellant reported that he had been 
wearing a knee brace for many years, and that he used a 
walker since the hip fracture.  He was only able to walk 
about 100 feet with the walker, he said.  Both active and 
passive range of motion in the left hip were as follows: 
flexion-90 degrees; extension-normal; external rotation-
30 degrees; internal rotation-0 degrees; abduction-to 
25 degrees; adduction-5 degrees.  There was about a 3.5-
centimeter shortening of the left leg, and muscle atrophy was 
also present throughout the left leg.  Examination of the 
left knee revealed a varus deformity of 5-10 degrees.  
Extension of the left knee lacked about 30 degrees; flexion 
was to 90 degrees.  X-ray studies disclosed a subtrochanteric 
fracture of the left femoral neck with open reduction 
internal fixation of the left hip, heterotrophic ossification 
of the left hip, and osteoarthritis of the left knee.  
Intensive physical therapy was recommended, along with a 
possible total left knee replacement.  

A private physician also examined the left knee and hip in 
October 1998.  He reported that the left knee lacked 
30 degrees of full extension and flexed to 90 degrees.  No 
significant swelling was noted.  The left hip exhibited a 
limited range of motion.  It was anticipated that a total 
left knee replacement would be required in the future.  

On July 24, 2000, the appellant was accorded another VA 
examination.  He had an antalgic gait with a limp and used a 
cane.  Left hip range of motion was from 0 degrees to 
110 degrees; external rotation was limited to 30 degrees with 
pain; internal rotation was limited to 10 degrees with pain; 
abduction was to 30 degrees with pain; and adduction was 
20 degrees with pain.  Motor strength in the left leg was 5/5 
except for the left quadriceps, which was 3+/5.  There was 
also a moderate varus deformity of the left knee, with a 
moderate-to-severe tenderness at the lateral and medial joint 
lines.  There was also patellofemoral pain.  There was also a 
leg length discrepancy: the left leg measured 35.25 inches, 
while the right leg measured 36 inches long.  The left knee 
was grossly hypertrophic, lacking approximately 10 degrees of 
full extension, with flexion to 110 degrees.  There was also 
instability with varus and valgus stress at 20 degrees to the 
left knee.  

Effective July 24, 2000, the rating assigned for the service-
connected residuals of a fracture of the left femur was 
increased to 30 percent.  

The appellant was again accorded an official medical 
examination in December 2004.  It was noted that a total left 
knee replacement had been recommended, but that the appellant 
had declined due to other medical problems.  The appellant 
complained of pain, weakness, stiffness, and swelling in the 
left knee for which he took Tylenol; he used a left knee 
brace and a cane at this time and said that he was unable to 
walk more than a block, even with the cane.  The left hip 
flexed from 0 to 100 degrees; adduction was to 16 degrees; 
abduction was to 28 degrees; external rotation was to 
28 degrees; and internal rotation was to 10 degrees.  Range 
of motion in the left knee was from 10 degrees to 
120 degrees.  The left knee showed 20 degrees of varus 
laxity, but no lateral laxity.  There was also 20 degrees of 
varus deformity in the left knee.  Anterior and posterior 
ligaments were intact, the Lachman's sign was negative, and 
the medial and lateral menisci were intact.  There was no 
evidence of dislocation.  Pain was exhibited in the left knee 
and hip at the ends of the range of motion.  Five repetitions 
of left knee motion showed an additional decrease of 
10 degrees of extension and flexion, and a mild increase in 
weakness, fatigue, and lack of endurance.  Pain increased 5 
on a scale of 1-10 and had a major impact.  There was 
objective evidence of painful left knee motion, weakness, 
tenderness, and edema, but no effusion; there was also 
objective evidence of mild instability.  The appellant's gait 
was unstable, and he walked slowly with the left leg in 
flexed condition and varus deformity.  The examiner said that 
there was mild ankylosis of the left knee, but he did not 
describe any ankylosis.  The left leg was 1/2 inch shorter than 
the right.  X-ray films of the left knee and hip did not show 
any nonunion; but there was a valgus deformity of the left 
knee, and the shortening of the left leg was attributed to 
malunion of the femur.  The appellant was unable to do 
repeated bending or squatting; his gait was unsteady and 
limited his ability to walk any distance; his balance on 
walking or standing was poor; and he could not lift more than 
10 pounds due to his left leg limitations.  

VA outpatient treatment records dating from August 1993 to 
February 2005 primarily describe treatments for other medical 
problems, but also reflect recurrent visits for the treatment 
of left knee pain (and left hip pain after the June 1997 
injury) for which medication and physical therapy were 
prescribed.  X-ray studies in August 2004 disclosed severe 
arthritic changes involving both hip joints, more so on the 
right than on the left; and severe arthritis of the left knee 
and moderate arthritis of the right knee.  In February 2005, 
it was reported that the appellant was stable, except for his 
heart disease.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

A.  Disability of the Left Knee:  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the Rating Schedule is 
to recognize painful motion with joint pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent rating if extension is limited to 20 degrees, a 
40 percent rating if extension is limited to 30 degrees, or a 
50 percent rating if extension is limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.  A rating higher 
than 40 percent is also provided for in certain cases of 
ankylosis of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 
5256.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel also recently held that separate 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of he leg), may be assigned for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected left knee disability.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to this disability, except as noted above.  

The current 40 percent disability rating for traumatic 
arthritis of the left knee is based upon limitation of left 
knee extension to 30 degrees, as reported by a private 
orthopedic physician in January 1997 and October 1998, and on 
VA examination of the appellant in October 1998.  The current 
evidentiary record reflects no competent medical evidence of 
symptoms warranting a higher rating under Diagnostic Code 
5261.  Although the VA examiner in December 2004 reported 
mild ankylosis of the left knee, such a finding would warrant 
no more than a 40 percent rating, if present, under 
Diagnostic Code 5256; and the same examiner reported 
elsewhere that the left knee had a range of motion from 
10 degrees to 120 degrees, which is not consistent with the 
presence of ankylosis.  Likewise, there is no medical 
evidence of left knee extension being limited to 45 degrees, 
which is required for the next higher rating of 50 percent 
based upon limitation of knee motion.  There is also no 
factual basis for assigning a compensable rating based upon 
limitation of flexion of the left knee under Diagnostic Code 
5260, even with consideration of the factors set forth in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, the 
Board affirms the current 40 percent schedular disability 
rating currently assigned for traumatic arthritis of the left 
knee.  

However, the evidence also reflects the presence of a slight 
degree of instability in the left knee which was first 
reported on the VA examination in December 1994.  Although 
this finding is not consistently reported in the subsequent 
official examinations, it is frequently reported therein and 
the appellant is shown to have worn a knee brace for many 
years in order to obtain stability in his left knee.  The 
Board believes that a separate 10 percent rating for slight 
left knee instability is warranted under Diagnostic Code 5257 
throughout the period of this claim.  In view of the fact 
that the instability has on some occasions not been noted and 
in light of the absence of objective evidence that the 
instability more nearly approximates moderate, the Board 
concludes that a separate rating in excess of 10 percent is 
not in order.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis for granting more 
than what the Board has already determined is warranted.  

B.  Residuals of a Fracture of the Left Femur:

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected left hip disability.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to these disabilities, except as noted above.  

The rule from Francisco v. Brown, 7 Vet.App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Impairment of the femur characterized by malunion with slight 
knee or hip disability warrants a 10 percent rating; with 
moderate knee or hip disability: 20 percent; and with marked 
knee or hip disability: a 30 percent rating.  Even higher 
ratings require medical evidence of a fracture of the 
surgical neck with false joint, a flail joint, ankylosis of 
the hip joint, or of a fracture of the shaft or anatomical 
neck with nonunion.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  

Limitation of extension of a thigh to 5 degrees warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  

Limitation of flexion of a thigh warrants a 10 percent 
evaluation if flexion is limited to 45 degrees or a 30 
percent evaluation if flexion is limited to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5252.  

Limitation of abduction of a thigh with motion lost beyond 10 
degrees warrants a 20 percent evaluation.  A 10 percent 
evaluation is warranted for limitation of adduction with an 
inability to cross legs.  Limitation of rotation with an 
inability to toe-out the affected leg more than 15 degrees 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5253.  

The RO has initially assigned a 20 percent schedular 
disability rating for the service-connected residuals of a 
fracture of the left femur, based upon the findings reported 
on the VA examination of the appellant in October 1998; then, 
based upon the findings reported on the VA examination on 
July 24, 2000, the rating has been increased to 30 percent, 
effective from the date of that VA examination.  The Board 
finds, however, that the findings reported on both of these 
VA examinations, and on the subsequent VA examination in 
December 2004, are consistent with marked left hip disability 
due to a malunion of the left femur causing a shortening of 
the left leg.  These findings warrant a 30 percent schedular 
rating under Diagnostic Code 5255, effective from the day 
after the expiration of the post-surgical convalescent rating 
under 38 C.F.R. § 4.30, August 1, 1997.  The current record 
does not reflect competent evidence of any of the findings 
needed to justify a higher rating than 30 percent, such as 
thigh flexion limited to 10 degrees, a fracture of the 
surgical neck of the left femur with false joint, a flail 
joint, ankylosis of the left hip joint, or a fracture of the 
shaft or anatomical neck of the left femur with nonunion.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
grant more than what the Board has already determined is 
warranted.  Accordingly, the Board concludes that an initial 
30 percent schedular rating under Diagnostic Code 5255 of the 
Rating Schedule is warranted for the left hip disability, 
effective from August 1, 1997.  

The ratings granted by the Board in this decision combine 
under 38 C.F.R. § 4.25 to a 50 percent rating, effective from 
November 17, 1994, and a 60 percent rating, effective from 
August 1, 1997.  The RO has asserted that a higher combined 
rating is prohibited by the amputation rule set forth at 
38 C.F.R. § 4.68; however, the Board would point out that the 
amputation rule would allow a combined rating of up to 
80 percent for the left leg in this particular case.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5161.  

As previously mentioned, the issue of entitlement to a TDIU 
has been referred to the RO for initial development and 
adjudication.  


ORDER

The Board having determined that the disability of the 
veteran's left knee warrants a 40 percent evaluation for 
arthritis and a separate evaluation of 10 percent for 
instability, throughout the period of this claim, the appeal 
is granted to this extent and subject to the criteria 
applicable to the payment of monetary benefits.

An initial schedular disability rating of 30 percent for the 
residuals of a fracture of the left femur is granted from 
August 1, 1997, through July 23, 2000, subject to the 
criteria applicable to the payment of monetary benefits..  

An initial schedular disability rating in excess of 
30 percent for the residuals of a fracture of the left femur 
is denied.


	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals


 Department of Veterans Affairs


